DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The abstract of the disclosure is objected to because it includes legal language “comprising” line 1 and “comprises” line 5.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 - “the opposed wing portions” lines 1-2 and “the area” line 2 lack antecedent basis.
	Claim 3 - “the opposed wing portions” lines 1-2, “the shape” line 2 and “the area” line 2 lack antecedent basis.
	Claim 4 - the opposed wing portions” line 1 and “the open portion” line 2 lack antecedent basis.
	Claim 5 - in line 1, “the wing portions” lack antecedent basis.
	Claim 7 - in line 1, “the wing portions” lack antecedent basis.
	Claim 13 - in line 2, “some combinations thereof” is unclear because one of ordinary skill in the art would not know what combinations are included and what combinations are not included.
	Claim 18 - in line 2, “the opposed wing portions” lack antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 5, 7, 8, 10-13 and 17 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Werdt (2010/0305483).


    PNG
    media_image1.png
    450
    604
    media_image1.png
    Greyscale



 
Claim 1 - Werdt teaches a sexual stimulation device -100- comprising: (a) an inside arm, as labeled above, configured to be placed within a vagina of a female; (b) an outside arm, as labeled above, configured to be placed against a clitoral area of said female; and (c) a middle portion, as labeled above, connecting said inside arm and said outside arm; wherein the device is dimensioned to be worn with the inside arm inserted into the vagina of said female, see figure 2, and wherein said inside arm comprises an open center portion, the space between rails -112- and -114-, see paragraph [0113].
	The device is capable of being worn during intercourse either by passing the penis between arms -112- and -114- or passing the penis along side the arms between the arms and the sides of the vagina.
Claim 2 - Werdt teaches the open center portion is surrounded by the opposed wing portions arms -112- and -114- and a connecting portion, -111a- at the area of the inside arm farthest from the middle portion, as shown above.
Claim 3 - Werdt teaches the open center portion formed by the opposed wing portions middle portion -112- and -114- and where the shape is open at the area of the inside arm farthest from the middle portion, at end -111A-.
Claim 5 - Werdt teaches the wing portions -112- and -114- of the inside arm have a low profile, 0.2 inches as set forth in paragraph [0013].
	Claim 7 - copper elements -112- and -114- are inherently resilient or malleable.
Claim 8 - said inside arm has a width of 10-80 mm, (1.4 inches= 35mm)(1 inch plus 0.2(element -112-) plus 0.2(-114-), see paragraph [0013], a thickness of 1-40 mm(0.2 inches = 5 mm), see paragraph 13.
Claim 10 - copper elements -112- and -114-, of the middle portion, are inherently resilient or malleable.
Claim 11 - Werdt teaches wherein said middle portion maintains said inside arm and said outside arm resiliently spaced apart in a relaxed position and/or wherein said middle portion resiliently urges said inside arm and said outside arm towards each other when flexed apart, applicant’s attention is invited to [0015] where the pressure applied to the clitoral area may be adjusted by the angle of the holder -116-.  Without the rails     -112- and -114- being resiliently biased adjusting the holder would be unable to adjust the pressure as set forth.
Claim 12 - Werdt teaches said device can be deformed to different shapes, by adjusting holder -116-.
Claim 13 - Werdt teaches said middle portion having a width of 10-80 mm, (1.4 inches= 35mm)(1 inch plus 0.2(element -112-) plus 0.2(-114-), see paragraph [0013], a thickness of 1-40 mm(0.2 inches = 5 mm). Which sets forth “some combinations) as claimed(some combinations do not require all combinations of all the dimensions.  

Claim 17 - Werdt teaches a sexual stimulation device including an inside arm, as shown above, configured to be placed within a vagina of a female; (b) an outside arm, as shown above, configured to be placed against a clitoral area of said female wherein the outside arm has a generally rounded shape, the total shape of -116- and -111B- form a generally rounded shape; and (c) a middle portion connecting said inside arm and said outside arm, as shown above; wherein the device is dimensioned to be worn with the inside arm inserted into the vagina of said female, see figure 2, and wherein said inside arm comprises an open center portion, see paragraph [0013].
The device is capable of being worn during intercourse either by passing the penis between arms -112- and -114- or passing the penis alongside the arms between the arms and the sides of the vagina.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werdt(2010/0305483).
Claim 9 - Werdt teaches said inside arm has a ratio of 7:1 but not a width to thickness of 1.5:1 to 5:1. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to discover the optimum range for the ratio of width to thickness by routine experimentation because the general condition of width to thickness is old and well known in the medical arts as shown in Werdt.

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werdt 2010/0305483 in view of Garrigan 5,928,170.
Claim 15 - Werdt teaches a device as claimed but does not set forth wherein a portion of said inside arm, a portion of said outside arm is textured, or both.   
Garrigan teaches a vibrator stimulator and includes a teaching that the surface of the stimulators having different surface textures, differing surface textures allow the user to select the texture which enhances the stimulation for them.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the surface of the vibrating element -116-  of Werdt with texture to maximize the stimulation provided by the device as set forth in Garrigan.

Allowable Subject Matter
Claims 4 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 6, 14, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art does not teach or fairly suggest a device as claimed including the opposed wing portions are outwardly curved from the open portion.
	Regarding claim 6, the prior art does not teach or fairly suggest a device as claimed including the inside arm comprises a transition portion that tapers down toward the middle portion of the device and that forms a reverse curve dimensioned for placement around a pelvic bone of the female when the inside arm is inserted in the vagina.
	Regarding claim 14, the prior art does not teach or fairly suggest a device as claimed including at least one vibrational source and wherein at least one of said at least one vibrational source is disposed within said inside arm.

Regarding claim 16, the prior art does not teach or fairly suggest a device as claimed including either the inner arm and the outer arm have an outer contour and wherein the outer contour of the outside arm corresponds the outer contour of the inner arm.
Regarding claim 18, the prior art does not teach or fairly suggest a device as claimed including the open center portion forms a generally rounded shape surrounded by the opposed wing portions and a connecting portion at the point of the inside arm farthest from the middle portion.
Regarding claim 19, the prior art does not teach or fairly suggest a device as claimed including the inner arm and the outer arm have an outer contour, and wherein the outer contour of the outside arm corresponds the outer contour of the inner arm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent 3,996,930 teaches a stimulator but does not include an opening in the arm adapted to be positioned within the vagina.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791